In an action to recover damages for injuries to person and property, and for loss of services, the appeal is from an order (1) granting respondents’ motion for summary judgment (Rules Civ. Prac.. rule 113) and (2) directing an assessment of damages. Respondent Bessie Garrett was injured and her motor vehicle was damaged when it was in a collision with appellants’ motor vehicle. Order reversed, with $10 costs and disbursements, and motion denied. The papers present triable issues of fact which prevent the direction of judgment as a matter of law. Nolan. P. J., Wenzel, Bedloek, TTvbetta and Hallinan JJ., concur.